Citation Nr: 0406769	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  98-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marcheta Lee Gillam, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1959 to September 1961 and from December 1966 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

A September 2002 rating decision denied the veteran's claim 
for service connection for diabetes mellitus.  The Notice of 
Disagreement was received in September 2003.  The Statement 
of the Case was issued in December 2003.  More than 60 days 
have elapsed since the Statement of the Case was issued.  
38 C.F.R. § 20.302 (2003).  A substantive appeal has not been 
received.  A timely request for an extension to submit a 
substantive appeal has not been received.  As there is no 
substantive appeal, the Board does not have jurisdiction of 
this issue.  Absent a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The claim for service connection for PTSD was previously 
remanded by the Board in July 1999.  The Board requested 
development of stressor information by the United States Army 
Center for United Records Research (CURR).  CURR responded 
that it needed more information.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

Of particular significance in this case are the changes 
requiring VA to develop Federal records held by other 
agencies.  38 C.F.R. § 5103A(a)(3) (West 2002).  CURR 
responded to the RO that it needed more information and 
specifically asked that copies of the veteran's personnel 
record, DA Form 20, be included with the request.  Review of 
the claims folder shows that it contains copies from what 
appear to be parts of two separate DA Forms 20, one for the 
first period of service, from September 1959 to September 
1961, and the other for the second period of service, from 
December 1966 to December 1975.  The RO should obtain 
complete copies of both DA Forms 20, from the National 
Personnel Records Center, and forward them to CURR for 
verification of the claimed stressors.  

This remand affords the veteran an opportunity to provide the 
more detailed information requested by CURR.  

The case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should request complete copies 
of both DA Forms 20, from the National 
Personnel Records Center.  

3.  The RO should ask the veteran to 
provide more detailed stressor information 
in accordance with guidance previously 
provided by CURR.  

4.  The RO should forward the copies of 
the DA Forms 20 to CURR, along with any 
details the veteran can provide, with a 
request that CURR verify the claimed 
stressors.  

5.  If any stressors are verified, the RO 
should schedule the veteran for a PTSD 
examination.  The examiner should express 
opinions on the following:  
?	Is it as likely as not that the 
veteran has PTSD?  
?	Is it as likely as not that the PTSD 
is due to a verified stressor?  
The claims folder should be made available 
to the examiner for review.  Any indicated 
tests or studies should be done.  The 
examiner should provide a complete 
explanation for his opinions.  

6.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




